Citation Nr: 0829771	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-00 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-inflammatory 
hyperpigmentation of the upper back and shoulders, 
folliculitis, claimed as a skin rash due to undiagnosed 
illness.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1973 to May 1978 
and from January 20, 1991, to May 8, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating determination of 
the Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at hearing before a local hearing 
officer at the RO in April 2006.  He also appeared at a 
Travel Board hearing before the undersigned Veterans Law 
Judge in August 2007.  

The veteran's claim for service connection for a skin 
disability has been developed and considered on the basis of 
whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
skin disability.  The record indicates that the RO denied 
service connection for lower back lesion and post-
inflammatory hyperpigmentation of the upper back and 
shoulders in June 1996.  The veteran was provided with a copy 
of this rating decision and his appellate rights in a June 
1996 letter.  

In February 1997, the veteran submitted a VA Form 21-4138 in 
which he asked VA to consider his statement a ""Notice of 
Disagreement" on item 3 under decisions of the 6/21/96 
Rating."  The Board notes that item three on the June 1996 
rating decision is the denial of service connection for the 
lower back lesion and post-inflammatory hyperpigmentation of 
the upper back and shoulders.  The veteran further noted that 
the service dates he had provided were incorrect, and he 
forwarded the correct dates to the RO.  

In response to the February 1997 statement, the RO was able 
to use the correct service dates to obtain the veteran's 
service medical records.  The veteran's claim was considered 
on a de novo basis, and was again denied in a July 1998 
rating decision.  The veteran was provided with his appellate 
rights in a July 1998 letter, but did not submit an 
additional notice of disagreement.  The veteran was not 
provided with a statement of the case in response to his 
February 1997 VA Form 21-4138, and no further action was 
taken until the 2005 claim for service connection which 
initiated the current matter was received.  

The Board finds that the February 1997 VA Form 21-4138 
received from the veteran constitutes a valid notice of 
disagreement.  A written communication from a claimant or his 
or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a notice of disagreement.  While special 
wording is not required, the notice of disagreement must be 
in terms which can be reasonably construed as disagreement 
with that determination and a desire for appellate review.  
38 C.F.R. § 20.201 (2007).  In this case, the veteran's 
statement was received well within the one year time limit.  
Furthermore, he clearly stated that he was submitting a 
notice of disagreement, and he identified the issue he wished 
to appeal.  

Therefore, as there is a valid notice of disagreement with 
the June 1996 rating decision, the veteran's original claim 
is not final.  New and material evidence is not required to 
reopen his claim, and this matter will be considered on a de 
novo basis.  

This appeal is remanded to the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.  


REMAND

With regard to the claims of service connection for left and 
right knee disorders, the Board notes that the veteran 
sustained an injury to his left knee in January 1977 while 
playing basketball.  The veteran has currently been found to 
have degenerative joint disease of both the left and right 
knees.  The veteran has also testified as to having had 
problems with his left knee since the inservice injury.  He 
has further indicated that his right knee disorder is related 
to his left knee disorder in that he favors his left knee 
causing more stress on the right knee.   

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 (2007) and compensation is 
payable for the degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Board notes that the veteran was afforded a VA 
examination in March 2007.  At that time, the examiner 
indicated that he had been asked to provide an opinion as to 
whether the veteran's left knee disorder was the direct and 
proximate result of service.  In response to the request, the 
examiner indicated that he could not provide such an opinion 
without resorting to speculation.  The examiner did not 
indicate why he would have to speculate as opposed to basing 
his opinion on the evidence of record and the results of the 
examination.

Based upon the above, the veteran should be afforded an 
additional VA examination, with another examiner being 
requested to render an opinion as to the etiology of any 
right or left knee disorder whether it is related to his 
period of service.  Where the Board makes a decision based on 
an examination report that does not contain sufficient 
detail, remand is required "for compliance with the duty to 
assist by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

As for the veteran's claim for service connection for a skin 
disability, the record shows that the veteran was afforded a 
VA examination in November 1997.  Neither the claims folder 
nor any other of the veteran's medical records was available 
for review.  At the conclusion of the examination, the 
examiner reached a diagnosis of folliculitis.  The examiner 
stated that "This diagnosis is a very common one in the non-
military population and it is just as likely as not to be 
related to his service."  

The Board believes that clarification of the November 1997 
opinion is required.  The opinion appears to be internally 
contradictory.  The first part of the sentence states that 
the veteran's skin disability is a common one for civilians, 
inferring that the disability is not related to service.  
Then, without providing any further explanation, it relates 
the skin disability to active service.  The Board finds that 
an additional examination and opinion based on a review of 
the medical records would be useful in evaluating this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current left and right 
knee disorder by an examiner other than 
the examiner who performed the March 2007 
VA examination.  A complete history of 
the claimed disorders should be obtained 
from the veteran and all indicated tests 
and studies should be performed and all 
clinical findings should be reported in 
detail.  The claims folder must be made 
available to the examiner for review.  
The examiner is requested to provide the 
following opinions:  

a) Does the veteran have any current left 
and right knee disorders? 

b) If so, is it at least as likely as not 
(50 percent probability or greater) that 
any current left or right knee disorder 
is related to his period of active 
service, including the left knee injury 
sustained in January 1977?  With regard 
to any right knee disorder, is it at 
least as likely as not that the veteran's 
left knee disorder caused or aggravated 
(permanently worsened) any right knee 
disorder?  The examiner is to set forth 
all findings and conclusions in a clear, 
comprehensive, and legible manner.  

The examiner should provide rationales 
for these opinions.

The veteran is advised that this 
examination is needed to adjudicate his 
claims.  Failure without good cause to 
report for a scheduled VA examination 
could result in the denial of his claims.  
38 C.F.R. § 3.655 (2007).

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of his skin disability.  A 
complete history of this disability 
should be obtained from the veteran and 
all indicated tests and studies should be 
performed and all clinical findings 
should be reported in detail.  The claims 
folder must be made available to the 
examiner for review.  The examiner is 
requested to provide the following 
opinions:  

a) Is it at least as likely as not (50 
percent probability or greater) that any 
current skin disability is related to 
either of the veteran's periods of active 
service?  The examiner is to set forth 
all findings and conclusions in a clear, 
comprehensive, and legible manner.  

The examiner should provide rationales 
for these opinions.

The veteran is advised that this 
examination is needed to adjudicate his 
claims.  Failure without good cause to 
report for a scheduled VA examination 
could result in the denial of his claims.  
38 C.F.R. § 3.655 (2007).

3.  If any of the above claims are not 
fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


